Title: From James Madison to Edmund Pendleton, [27 November] 1781
From: Madison, James
To: Pendleton, Edmund



Dear Sir
[27 November 1781]
Your favor of the 19th. instant came to hand yesterday. On the same evening arrived our illustrious General returning to his position on the North river. We shall probably however have his company here for some days at least, where he will be able to give Congress very seasonable aid in settling the military establishment for the next year, about which there is some diversity of opinion. Whatever the total requisition of men may be on the States, I can not but wish that Virginia may take effectual measures for bringing into the field her proportion of them. One reason for this wish is the calumnies which her enemies ground on her present deficiency, but the principal one is the influence that such an exertion may have in preventing insults & aggressions from whatever quarter they may be meditated, by shewing that we are able to defy them.
The Delegates have lately transmitted to the Govr. for the Assembly all the proceedings which have taken place on the Subject of the territorial Cessions. The tenor of them & the reception given them by the Assembly will I doubt not be communicated to you by some of your correspondents in it.
There is pretty good reason to believe that a descent on Minorca has actually taken place. It is a little problematical with me whether successes against G. B. in any other quarter except America tend much to hasten a peace. If they increase her general distress they at the same time increase those demands against her which are likely to impede negociations, & her hopes from the sympathy of other powers. They are favorable to us however in making it more the interes[t] of all the belligerent powers to reject the Uti possidetis as the basis of a pacification.
The report of Rodney’s capture never deserved the attention it seems which was given to it.
I am Dear Sir Yrs. sincerely
J Madison Junr.
